2 N.Y.3d 820 (2004)
ZACHARY D. RUFFING et al., Plaintiffs, and ALYSSA PFLEGING et al., Appellants,
v.
UNION CARBIDE CORPORATION et al., Defendants, and
INTERNATIONAL BUSINESS MACHINES CORPORATION, Respondent.
Court of Appeals of the State of New York.
Submitted April 19, 2004.
Decided June 8, 2004.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the orders appealed from do not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the action within the meaning of the Constitution.
Judge ROSENBLATT taking no part.